IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10288
                          Conference Calendar



WILMER MURPHY,

                                           Plaintiff-Appellant,

versus

RICHARD M. STEWART, Correctional Officer III;
JOHN MOON, Counsel Substitute; VINCE WALKER,
Captain; R.O. LAMPERT, Warden; JAMES M. DUKE,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:98-CV-136
                       - - - - - - - - - -

                           Decmeber 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Wilmer Murphy, Texas prisoner # 793893, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous.     See 28

U.S.C. § 1915(e)(2)(B)(i).    He argues that the district court did

not address the real issues of his complaint--the failure to

investigate false charges, refusal to call witnesses,

insufficiency of evidence, and ineffective assistance of counsel.

     Murphy has also filed a motion for appointment of counsel on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-10288
                                  -2-



appeal and a motion for injunctive relief to compel prison

officials to return legal materials and personal property and to

provide copies of his medical records.      These motions are DENIED.

     Murphy has failed to meet the requirements of Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).      See Clarke v. Stalder,

154 F.3d 186, 189 (5th Cir. 1998)(holding that Heck includes

adverse rulings in prison disciplinary proceedings), cert.

denied, 119 S. Ct. 1052 (1999).     Murphy has failed to state a

claim for retaliatory interference as well.         See Johnson v.

Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997); Woods v. Smith, 60
F.3d 1161, 1166 (5th Cir. 1995).     Accordingly, Murphy’s appeal is

DISMISSED as frivolous.     See 5TH CIR. R. 42.2.

     The district court’s dismissal counts as a strike against

Murphy.    See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).    This court’s dismissal as frivolous counts as another

strike.    Id.   Should Murphy accumulate three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

in imminent danger of serious physical injury.         See 28 U.S.C.

§ 1915(g).    Murphy is cautioned to review any pending appeals to

ensure that they do not raise frivolous issues.

     APPEAL DISMISSED AS FRIVOLOUS; ALL OUTSTANDING MOTIONS

DENIED; SANCTIONS WARNING ISSUED.